Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 6/23/2021, have been fully considered and reviewed by the examiner.  The examiner note the clarifying amendment to claim 1.  Claims 1-5 and 7-20 remain pending, with claims 12-20 withdrawn from consideration due to restriction requirement.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments related to Shero are noted; however, as noted by the applicant, Shero specifically discloses that films deposited using aluminum reactants that do not have beta hydrogen can have improved properties. Shero discloses that TTBA is susceptible to isomerization (0022, 0023) to deposit a transition metal carbide layer.  Here, the applicant’s appear to maintain the TTBA has various beta hydrogens and therefore Shero does not read on the claim invention.  The examiner does not necessarily disagree with this position (examiner previously notes the examiner indicated that Shero’s precursors is not a beta free as noted by the applicant’s claims and cites Thompson); however, the applicants have failed to appreciate the combinations of references and what they suggest to one of ordinary skill in the art.  
Thompson, also discloses vapor depositing of a transition metal comprising film using a transition metal precursor (0021) and discloses reacting the transition metal precursor with an KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
The examiner maintains that examiner has set forth a prima facie case of obviousness that the prior art makes obvious the claimed precursors and the applicant’s have failed o provide factual evidence to rebut the examiner’s position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20170096345 by Shero et al. taken collectively with US Patent Application Publication 20170016113 by Thompson.

The examiner maintains the position set forth above and notes that Shero discloses tritertbutyl aluminum (TTBA) and also Shero discloses “films deposited using aluminum reactants that do not comprises beta hydrogen can have improved properties.”  Shero discloses that TTBA is susceptible to isomerization (0022, 0023) to deposit a transition metal carbide layer.  
While the Shero discloses such precursors do not include beta hydrogen, the examiner notes the applicant’s own disclosure indicates that such precursors deviate from the instant precursor (comparative example).  Therefore, while not specifically requirement, for the sake of compact prosecution, the examiner cites here Thompson.  Here, Thompson, also discloses vapor depositing of a transition metal comprising film using a transition metal precursor (0021) and discloses reacting the transition metal precursor with an aluminum comprising precursor as a reductant including those that do not have beta hydrogen groups (0011).  Thompson discloses an aluminum alkyl metal precursor that does not have beta hydrogen because such are less 
Claim 2-5 and 7:  Shero discloses Hf and chloride as claimed (0062-0063) and therefore makes obvious using these components in the transition metal precursor.  n is zero and thus meets the requirement of claim 7.  As for using HfCl4, Shero discloses TiCl4 and using altneratively Hf 
Claims 8-9:  Shero discloses the sequential or simultaneous exposing (0058).
Claim 10:  See above with respect to Thompson.
Claim 11:  Repeating would have been obvious per 0058 and the repeated nature of the 0060 regarding cycles, i.e. multiple Ms as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/DAVID P TUROCY/Primary Examiner, Art Unit 1718